DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/13/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Shanjani et al (US 2018/0000565).
In regard to claim 1, Shanjani discloses an orthodontic aligner that is configured to fit onto teeth for a purpose of changing an alignment of the teeth over time (par 3 discloses an orthodontic shell aligners which can be used to reposition a patient’s teeth to a desired arrangement; a plurality of examples are provided by the prior art in figures 1A-B, 4, 5A-B, 6, 7A-D and G, 8A-C, 9A-B, 10A-B, 12A-D, 13A-C, 15A-B, 16A-C and 17A-F) wherein the orthodontic aligner comprises: 
a plurality of linearly linked tooth-wells (par 90 discloses the embodiments of the prior art being used with an exemplary repositioning aligner 100 which is further disclosed as having teeth receiving cavities), wherein each tooth-well selected from the plurality of linearly linked tooth-wells is configured to fit onto a specific tooth of the teeth (see exemplary embodiment 100 in figure 1A, where each cavity is fitted for an individual tooth 102); and 
one or more electronic sensor circuits that are attached to at least one tooth-well selected from the plurality of linearly linked tooth-wells, wherein the one or more electronic sensors circuits comprises at least one sensor configured to sense at least one property of a material-of-interest (par 5 discloses the attachment of one or more sensors to the orthodontic appliance to measure data related to the tooth movement of a patient, such as force or pressure, where this sensor system is disclosed as being a part of a monitoring device; examples of attachments to the wells are seen in figures 4, 5A-B, 6, 7A-D and G, 8A-C, 9A-B, 10A-B, 12A-D, 13A-C, 15A-B, 16A-C and 17A-F) .
In regard to claim 3, Shanjani discloses the at least one sensor is configured to measure at least one of: capacitance, resistance, or inductance, of the material-of-interest (par 29 discloses that the attachments can be capacitive film, or resistive film and as such would measure capacitance or resistance and par 146 discloses that the sensor can be capacitive, resistive or inductive sensors which measure the patients tooth).
In regard to claim 4, Shanjani discloses the material-of-interest is the at least one tooth- well that the one or more electronic sensor circuits are attached to (par 140 discloses that the embodiment of a monitoring device 800 of figure 8A, the force or pressure sensor 804 produce 
In regard to claim 5, Shanjani discloses the material-of-interest is a tooth, wherein the tooth is fitted into the at least one tooth-well that the one or more electronic sensor circuits are attached to (par 140 discloses the embodiment of a monitoring device 800 of figure 8A, where the force of pressure sensor is positioned adjacent to the patient’s tooth on the interior of the appliance and is indicative of the sensed force between the appliance and the tooth).
In regard to claim 6, Shanjani discloses at least a portion of the one or more electronic sensor circuits are physically contacting a tooth, wherein the tooth is fitted into the at least one tooth-well that the one or more electronic sensor circuits are attached to (par 126 discloses the embodiment of figures 7A-C which has an attachment 704 that is in physical contact with the tooth 706, the attachment 704 is disclosed as including the components of the monitoring device, such as the sensors).
In regard to claim 7, Shanjani discloses the one or more electronic sensor circuits are embedded entirely within the at least one tooth-well that the one or more electronic sensor circuits are attached to (par 118 discloses the monitoring system being entirely encapsulated or embedded within the orthodontic appliance, specifically the shell of the aligner; see figures 4, 5A-B, 12A-D, as examples).
In regard to claim 8, Shanjani discloses the one or more electronic sensor circuits are on an exterior surface of the at least one tooth-well that the one or more electronic sensor circuits are attached to (par 129 discloses the placement of at least some sensors being located an outer surface of the appliance, see figures 7D and 9).

In regard to claim 10, Shanjani discloses the one or more electronic sensor circuits are located at a predetermined location of the at least one tooth-well that the one or more electronic sensor circuits are attached to (par 100 discloses the monitoring device on a buccal lingual or occlusal surface).
In regard to claim 11, Shanjani discloses the predetermined location is selected from one or more of: a side towards a tongue, a side towards a lip, a bottom, or a top (par 100 discloses the monitoring device on a buccal lingual or occlusal surface). 
In regard to claim 12, Shanjani discloses  an electronic sensor circuit selected from the one or more electronic sensor circuits is assigned a predetermined unique identifier that corresponds with the at least one tooth-well that the one or more electronic sensor circuits are attached to (par 152 discloses placement of electromagnetic targets which are included or incorporated to the sensor in a specific position such that the movement of the teeth is correlated with the specific associated target, see figure 10A which discloses tooth tracking using electromagnetics).
In regard to claim 13, Shanjani discloses the one or more electronic sensor circuits are a plurality of electronic sensor circuits (printed circuit wires 802 and pressure sensors 804), .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shanjani et al as applied to claim 1 above, and further in view of Lotan et al (US 2018/0078334).
In regard to claim 2, Shanjani discloses the claimed invention as set forth above in claim 1 and further discloses plurality of linearly linked tooth-wells is made of glass (par 91). Shanjani fails to disclose that the linearly linked tooth-wells is substantially transparent.
Lotan teaches the dental appliance being transparent (mouthpiece 22 or aligner 420; which is disclosed as transparent see par 50 and 72)
.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shanjani et al as applied to claim 1 above, and further in view of Sears et al (US 2009/0286195).
In regard to claim 14, Shanjani discloses the claimed invention as set forth above in claim 1, and further discloses  at least one electronic sensor circuit selected from the one or more electronic sensor circuits comprises at least one antenna (par 152 discloses a movement sensor including an electromagnetic flat or cylindrical coils for example figure 8A which has wireless antenna 808), wherein the at least one antenna is configured to receive electromagnetic energy (par 152 discloses the electromagnetic targets integrated into the appliance and corresponds to the position of the location), wherein the at least one sensor is operatively connected to the at least one antenna (see figure 8A and par 140) and wirelessly transmitting at least one reading out through the at least one antenna (par 140 discloses the antenna transmits the sensor data). 
Shanjani fails to disclose the at least one antenna receives the electromagnetic energy at least a portion of that received electro- magnetic energy is used to: power the one or more electronic sensors circuits, cause the at least one sensor to take at least one reading.
Sears teaches an electronic sensor circuit (sensor S and electronics E) comprising an antenna (par 24 discloses an antenna which is attached to the sensor or electronics), where the at least one antenna receives electromagnetic energy and at least a portion of that received electromagnetic energy is used to power the one or more electronic sensors circuits and cause the at least one sensor to take at least one reading (par 24-25 discloses the electromagnetic field 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shanjani to have the at least one antenna receives the electromagnetic energy at least a portion of that received electro- magnetic energy is used to: power the one or more electronic sensors circuits, cause the at least one sensor to take at least one reading as disclosed by Sears for the purpose of initiating capturing and reporting a forces in clinical application (par 25).
In regard to claim 15, Shanjani disclose the claimed invention as set forth above in claim 1, and further discloses at least one electronic sensor circuit selected from the one or more electronic sensor circuits is a monitoring-sensor-tag, wherein the monitoring-sensor-tag comprises at least one antenna (par 152 discloses a movement sensor including an electromagnetic flat or cylindrical coils for example figure 8A which has wireless antenna 808), the at least one sensor (pressure sensor 804), and measurement and processing circuitry (controller 806 which discloses the ability to process force and/or pressure data in par 140), wherein the measurement and processing circuitry is operatively linked to both the at least one antenna and the at least one sensor (see figure 8A and par 140, via wires 805), and then to wirelessly transmit that at least one reading out through the at least one antenna (par 140 discloses the antenna transmits the sensor data).
Shanjani fails to disclose the at least one antenna is configured to receive electromagnetic energy, wherein when the at least one antenna receives the electromagnetic energy, the measurement and processing circuitry uses at least a portion of that received electromagnetic 
Sears teaches an monitoring sensor tag (sensor S and electronics E) comprising an antenna (par 24 discloses an antenna which is attached to the sensor or electronics), where the at least one antenna receives electromagnetic energy and a measurement and processing circuitry (E) uses at least a portion of that received electromagnetic energy to is used to power the monitoring sensor tag and cause the at least one sensor to take at least one reading (par 24-25 discloses the electromagnetic field being used to power the sensor or electronics which allows a reading to be taken) for the purpose of initiating capturing and reporting a forces in clinical application (par 25).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shanjani to have the at least one antenna is configured to receive electromagnetic energy, wherein when the at least one antenna receives the electromagnetic energy, the measurement and processing circuitry uses at least a portion of that received electromagnetic energy to: power the monitoring-sensor-tag to cause the at least one sensor to take at least one reading as disclosed by Sears for the purpose of  initiating capturing and reporting a forces in clinical application (par 25).
In regard to claim 16, Shanjani discloses the claimed invention as set forth above in claim 1, and further discloses at least one electronic sensor circuit selected from the one or more electronic sensor circuits is a lattice-of-sensors , wherein the lattice-of- sensors comprises: a plurality of sensors that includes the at least one sensor of the one or more electronic sensor circuits and includes at least one other sensor, wherein the plurality of sensors are configured to sense the at least one property of the material-of-interest (pattern of pressure films 814 as seen in 
Shanjani fails to disclose the at least one antenna receives the electromagnetic energy, the at least one processing circuitry uses at least a portion of that received electromagnetic energy to power sensors and cause the plurality of sensors to take at least one reading.
Sears teaches an electronic  sensor circuit (sensor S and electronics E) comprising an antenna (par 24 discloses an antenna which is attached to the sensor or electronics), where the at least one antenna receives electromagnetic energy (par 24) and a measurement and processing circuitry (E) uses at least a portion of that received electromagnetic energy to is used to power the monitoring sensor tag and cause the at least one sensor to take at least one reading (par 24-25 discloses the electromagnetic field being used to power the sensor or electronics which allows a reading to be taken) for the purpose of initiating capturing and reporting a forces in clinical application (par 25).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shanjani to have the at least one antenna receives the electromagnetic energy, the at least one processing circuitry uses at least a portion of that received electromagnetic energy to power sensors and cause the plurality of sensors to take at 
In regard to claim 17, Shanjani further discloses spacing between two adjacent sensors selected from the plurality of sensors is initially known; and wherein changes in that spacing over time is determinable (par 152 discloses the use of electromagnetic energy to determine the space).
In regard to claim 18, Shanjani discloses the claimed invention as set forth above in claim 1, and further discloses  the one or more electronic sensor circuits is two or more distinct lattice-of-sensors, (plurality of arrays  of force sensors 1505,1507,1509, see figures 15A-B) wherein each lattice-of-sensors selected from the two or more distinct lattice-of-sensors comprises: a plurality of sensors (par 185 discloses the plurality of sensors), wherein the plurality of sensors are configured to sense the at least one property of the material-of-interest (par 184 discloses the  array); at least one antenna (par 185 discloses communication circuitry which is wireless, par 124 discloses the communication unit having an antenna); at least one processing circuitry (processor 1591)  that is operatively coupled to both the plurality of sensors and the at least one antenna (see figure 15B and par 185) and wirelessly transmit that at least one reading out through the at least one antenna (par 185 discloses the wireless transmission of the communication circuit)
Shanjani fails to disclose the at least one antenna receives the electromagnetic energy, the at least one processing circuitry uses at least a portion of that received electromagnetic energy to: power the lattice-of-sensors cause the plurality of sensors to take at least one reading.
Sears teaches an electronic  sensor circuit (sensor S and electronics E) comprising an antenna (par 24 discloses an antenna which is attached to the sensor or electronics), where the at 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shanjani to have disclose the at least one antenna receives the electromagnetic energy, the at least one processing circuitry uses at least a portion of that received electromagnetic energy to: power the lattice-of-sensors cause the plurality of sensors to take at least one reading as disclosed by Sears for the purpose of  initiating capturing and reporting a forces in clinical application (par 25).
In regard to claim 19, Shanjani further discloses  spacing between the two or more distinct lattice-of-sensors is initially predetermined and known; and wherein changes in that spacing over time is determinable (par 184-185 discloses the position of the arrays are monitored and the spacing and location is known)
In regard to claim 20, Shanjani further discloses each lattice-of-sensors selected from the two or more distinct lattice-of-sensors is a substantially two-dimensional layer (par 147 discloses the placement of sensor array along a two dimensional surface area), such that the two or more distinct lattice-of-sensors is a substantially three-dimensional structure (par 110 discloses the monitoring device being layered or stacked to be a three dimensional structure)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached reference cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772